Citation Nr: 1308860	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-27 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to July 1973 and from January 1975 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A note in the file reveals that the Veteran did not appear for a scheduled June 2009 Board hearing.  

This matter was previously before the Board in February 2011 when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  In its February 2011 remand, the Board directed that the agency of original jurisdiction adjudicate the issue of entitlement to a TDIU, as the Board found that the issue had been raised by the record and was part and parcel of an increased rating then developed for appellate consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation).  Although the Veteran's representative argued in a February 2013 "Post-Remand Brief" that there had not been compliance with the February 2011 Board remand directives, as the RO and not AMC adjudicated the issue on appeal, the Board finds that the Veteran has not been prejudiced in this regard, and that no such prejudice has been specified by the Veteran or his representative.  The Veteran's representative also asserted that the Veteran's appellate rights were not provided to the Veteran and his representative.  In this regard, the Board notes that the April 2012 supplemental statement of the case (SSOC) cover letter issued to the Veteran, and copied to the Veteran's representative, provided an appropriate period to respond, as the TDIU issue, per Rice, is part and parcel of an increased rating claim for which an appeal had already been completed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the evidence is necessary prior to appellate adjudication of the issue on appeal.  In this regard, it is noted that in the February 2011 Board remand, it was directed that "[a]ny additional development of the evidence deemed necessary to adjudicate this issue, to include [a] VA examination for an opinion as to whether the Veteran's service-connected disabilities, considered in combination, preclude substantially gainful employment, was to be accomplished."  Although a VA clinical opinion was obtained in March 2012 as to whether the Veteran's service-connected disabilities precluded the Veteran from maintaining substantially gainful employment, the Board finds that additional clinical examination of the Veteran would be useful prior to appellate consideration of the issue on appeal.  In this regard, the Board notes that although the Veteran was afforded clinical examination of the spine and nose in March 2012, the Veteran was last afforded a clinical examination of the service-connected left hand finger scar in 2008 and, as such, has never been afforded a VA examination to determine the impact of all of the service-connected disabilities, considered in combination, on the Veteran's ability to obtain and maintain substantially gainful employment.  

The Board additionally notes that the Veteran has never been issued a rating decision with respect to the issue of entitlement to a TDIU.  In other words, the issue of entitlement to a TDIU has not been adjudicated as part of a "blue sheet" RO rating decision.  It is also noted that 38 C.F.R. § 19.31, which supplies the definition of a "Supplemental Statement of the Case," notes that, "[i]n no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case."  See 38 C.F.R. § 19.31(a) (2012).  Thus, if it was the intention of the AMC in April 2012 to utilize the Supplemental Statement of the Case as a way of announcing the decision to deny entitlement to a TDIU, this means of notice is prohibited.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to consider the occupational impact of all of the Veteran's service-connected disabilities, considered in combination.  Following clinical examination of the Veteran, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, preclude the Veteran from engaging in substantially gainful employment consistent with his education and occupational experience.  The examiner may not consider the Veteran's age in rendering an opinion.  The rationale for the opinion provided must be set forth.

2.  The agency of original jurisdiction should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability in a "blue sheet" RO rating decision.  If the benefit sought is not granted, issue a supplemental statement of the case, and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


